        Case 2:20-cv-00033-EFB Document 11 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    VICTORY ILSUNG,                                     No. 2:20-cv-0033-EFB P
11                        Plaintiff,
12            v.                                          ORDER
13    YARMOLYUK, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. He requests that the court appoint counsel. District courts lack authority to

18   require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

19   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

20   attorney to voluntarily to represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v.

21   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th

22   Cir. 1990). When determining whether “exceptional circumstances” exist, the court must

23   consider the likelihood of success on the merits as well as the ability of the plaintiff to articulate

24   his claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560

25   F.3d 965, 970 (9th Cir. 2009). Having considered those factors, the court finds there are no

26   exceptional circumstances in this case.

27          The court will, however, grant plaintiff an extension of time to file his amended complaint

28   pursuant to the court’s May 13, 2020 order.
                                                         1
        Case 2:20-cv-00033-EFB Document 11 Filed 06/11/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
 2   counsel (ECF No. 10) is denied. Plaintiff shall file his amended complaint within thirty days
 3   from the date of service of this order.
 4   DATED: June 11, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
